      Case 2:19-cr-00014-MCE Document 145 Filed 02/08/21 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     MARIE ANTOINETTE ALCANTER
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                )   Case No. 2:19-cr-00014-MCE
                                               )
11                    Plaintiff,               )
                                               )   ORDER TO FILE UNDER SEAL
12            vs.                              )   DEFENDANT’S EXHIBITS TO MOTION FOR
                                               )   COMPASSIONATE RELEASE
13    MARIE ANTOINETTE ALCANTER,               )
                                               )
14                    Defendant.               )
                                               )
15                                             )
16
             IS HEREBY ORDERED that the Request to Seal Exhibit L to Marie Antoinette
17
     Alcanter’s Motion for Compassionate Release is GRANTED, so that the private information is
18
     not available on the public docket. Defendant’s Request and Exhibit L are hereby ordered
19
     SEALED and shall remain under seal until further Order of the Court. The records are to be
20
     provided to the Court and opposing counsel.
21
             IT IS SO ORDERED.
22
     Dated: February 8, 2021
23
24
25
26
27
28
     Order to Seal Documents                        -1-
